3:18-cv-03205-SLD-JEH # 26-1   Page 1 of 3
                                             EXHIBIT 1            E-FILED
                                   Thursday, 06 August, 2020 12:07:20 PM
                                             Clerk, U.S. District Court, ILCD




       Cobbs v. Watson (18-3205) IDOC Document No.: 000142
3:18-cv-03205-SLD-JEH # 26-1   Page 2 of 3




       Cobbs v. Watson (18-3205) IDOC Document No.: 000143
3:18-cv-03205-SLD-JEH # 26-1   Page 3 of 3




       Cobbs v. Watson (18-3205) IDOC Document No.: 000144
